 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10
      ANGELICA CORTES, INDIVIDUALLY,                    Case No.: 1:18-cv-00909-JLO-JLT
11    AND BY AND THROUGH HER
      GUARDIAN AD LITEM GUSTAVO                         ORDER CLOSING THE CASE
12    CORTES, AND GUSTAVO
13
                                 Plaintiff,
14                       v.

15    KERN COUNTY SUPERINTENDENT OF
      SCHOOLS and Does,
16                      Defendant.

17

18          The parties have stipulated to dismiss the action with prejudice. (Doc. 29) Federal Rules of

19 Civil Procedure 41 permits the plaintiff to dismiss an action without a court order “by filing . . . a

20 stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii).

21 Because all parties who have appeared in the action signed the stipulation (Doc. 79), it “automatically

22 terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly,

23 the Clerk of Court is DIRECTED to close this action.

24
     IT IS SO ORDERED.
25

26      Dated:     August 27, 2019                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
